Exhibit 10.1

Execution Version

LOAN SALE AGREEMENT

This Loan Sale Agreement (“Agreement”), dated as of October 3, 2014, is entered
into by and among GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation
(“GE Capital” and, in its capacity as administrative agent, the “Agent”), the
other entities listed as “Sellers” on the signature pages hereto (together with
the Agent, collectively, the Sellers”), General Retail Holdings L.P., a Cayman
limited partnership (“GRH”), and General Retail Funding LLC, a Delaware limited
liability company (“GR Funding”, and together with GRH, the “Purchasers” and
each a “Purchaser”), and, solely with respect to Section 7(h) hereof, Standard
General Master Fund L.P., Standard General OC Master Fund L.P., P Standard
General Ltd. and Standard General Focus Fund L.P. (collectively, “Standard
General”).

RECITALS

The following recitals form the basis for and are a material part of this
Agreement:

WHEREAS, Sellers have extended certain loans, commitments and other financial
accommodations (collectively, the “Loans”) to or for the benefit of RadioShack
Corporation, a Delaware corporation (“Borrower”);

WHEREAS, the Loans are evidenced by that certain Credit Agreement, dated as of
December 10, 2013, among the Borrower, the other Persons party thereto that are
designated as Credit Parties, Agent, and the financial institutions from time to
time party thereto as lenders (collectively, the “Lenders”) (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; together with the other instruments, documents, and
agreements executed or delivered in connection therewith and listed on Exhibit A
hereto, the “Loan Documents”). Capitalized terms used herein without definition
are used as defined in the Credit Agreement;

WHEREAS, the Loans are secured by certain property and assets of the Credit
Parties as more fully described in the Loan Documents; and

WHEREAS, each Seller has agreed to sell and assign to the Purchasers, and the
Purchasers have agreed to acquire and purchase from such Seller, all of such
Seller’s right, title and interest in and to the Loans, the Commitments and the
Loan Documents.



--------------------------------------------------------------------------------

NOW, THEREFORE, for valuable consideration received to their satisfaction, the
parties hereto agree as follows:

1. Purchase and Sale; Purchase Price; Cash Collateral.

(a) On the Closing Date (as defined below):

(i) pursuant to the form of Assignment attached hereto as Exhibit B (the
“Assignment”), the Sellers agree to assign, transfer, convey and sell, for
themselves and their respective successors and assigns, to the Purchasers, their
successors and assigns, and each of GRH and GR Funding hereby agrees to accept,
purchase and assume, for itself and its successors and assigns, (A) all of the
Sellers’ respective right, title, interest and obligations in, to and under the
Loans, the Commitments and the Loan Documents, and any other documents or
instruments delivered pursuant thereto to the extent related to the Term Loan
and Revolving Loan Commitments to be acquired by any Purchaser as set forth in
Schedule 1 hereto (including, without limitation, any letters of credit,
guarantees, and swingline loans), and (B) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the respective Sellers (in their respective capacities as Lenders) against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, the Loan Documents, any other documents or instruments delivered
pursuant thereto or the loan transactions governed thereby or in any way based
on or related to any of the foregoing, including, but not limited to, contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (A) above;

(ii) in consideration of such assignment, the Purchasers collectively will pay
to GE Capital (for distribution to the Sellers in accordance with their
respective pro rata shares of the Loans) (A) one hundred forty-two million six
hundred ninety-nine thousand seven hundred fifty-four dollars and 18/00
($142,699,754.18) and (B) an assignment fee equal to twelve and one-half basis
points (0.125%) of the total Loans and Commitments held by the Sellers
(collectively, the “Purchase Price”); and

(iii) the Purchasers will deliver to GE Capital a back-stop letter of credit
issued by Wells Fargo Bank, N.A. with a face amount equal to 105% of the Letter
of Credit Obligations as of the Closing Date (the “Backstop LC”) for purposes of
reimbursement of draws under, and satisfying other Letter of Credit Obligations
(including, without limitation, any fees and expenses in connection therewith)
relating to, the outstanding Letters of Credit listed on Exhibit C hereto (the
“Continuing L/Cs”).

The Purchase Price shall be delivered to GE Capital, via wire transfer, in
immediately available good funds, in accordance with the following wire
instructions:

Deutsche Bank Trust Company America

ABA# 021001033

Account # 50279513

Account Name: GECC CFS CIF Collection Acct

Reference: CFL1057

 

-2-



--------------------------------------------------------------------------------

In the event that the Purchase Price is received after 3:00 p.m. (New York, New
York time) on the Closing Date, the Purchase Price shall be deemed to have been
received on the next succeeding Business Day and shall increase to include an
additional day’s interest and fees on the Loans, calculated by GE Capital in its
capacity as Agent pursuant to the terms of the Loan Documents.

(b) (i) All payments made by any Credit Party or any other obligor under the
Loans which have been paid to any Seller on or before the Closing Date shall
belong to such Seller; (ii) any and all such payments paid to any Seller after
the Closing Date shall belong to the Purchasers; and (iii) following the Closing
Date, any and all such payments received by any Seller shall be held by such
Seller for the benefit of the Purchasers and promptly delivered to the
Purchasers.

2. Sellers’ Representations and Warranties.

(a) Each Seller, as of the date hereof, hereby

(i) represents and warrants to the Purchasers that (A) such Seller has full
power and authority, and has taken all actions necessary for it, to execute and
deliver this Agreement and the Assignment and to consummate the transactions
contemplated hereby, (B) it is the sole legal and beneficial owner of its
interest in the Loans, the Commitments and Loan Documents and the other rights
transferred hereby and that such interest is free and clear of any Lien and
other adverse claims and (C) by executing and delivering this Agreement and the
Assignment, the Person executing and delivering this Agreement and the
Assignment on behalf of such Seller is an authorized signer for such Seller and
is authorized to execute and deliver this Agreement and the Assignment, as
applicable, and upon such execution and delivery, this Agreement and the
Assignment, as applicable, are the legal, valid and binding obligations of such
Seller enforceable against such Seller in accordance with its terms, except as
such enforceability may be limited by bankruptcy, insolvency or other similar
laws of general applicability affecting the enforcement of creditors’ rights
generally and by equity;

(ii) represents and warrants that there are no participant lenders to the Loans
held by such Seller;

(iii) (A) represents and warrants that such Seller is sophisticated with respect
to decisions to transfer assets of the type represented by the Sellers’ interest
in the Loans, the Commitments and the Loan Documents assigned to it pursuant to
the Assignment and either such Seller or the Person exercising discretion in
making the decision for such assignment is experienced in transferring assets of
such type, and confirms that it has received such documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Agreement and the Assignment and (B) acknowledges and agrees that the
Purchasers and their respective Affiliates may have acquired material non-public
information with respect to the Credit Parties, which such Seller agrees need
not be provided to it and covenants not to sue any Purchaser in connection
therewith;

 

-3-



--------------------------------------------------------------------------------

(iv) makes no other representation or warranty and assumes no responsibility,
including, with respect to any statements, representations and warranties made
in or in connection with any Loan Document or any other document or information
furnished pursuant thereto, the execution, legality, validity, enforceability or
genuineness of any Loan Document or any document or information provided in
connection therewith and the existence, nature or value of, or the validity,
perfection or priority of any Liens on, any Collateral;

(v) assumes no responsibility (and makes no representation or warranty) with
respect to the financial condition of any Credit Party or the performance or
nonperformance by any Credit Party of any obligation under any Loan Document or
any document provided in connection therewith; and

(vi) attaches copies of any Notes held by it evidencing at least in part such
Seller’s interest in the Loan Documents (or, if applicable, an affidavit of loss
or similar affidavit therefor).

(b) GE Capital, in its capacity as Agent, hereby represents and warrants that,
as of the date hereof, the Sellers collectively comprise all Lenders under the
Loan Documents.

(c) EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES CONTAINED IN SECTION 2(a) AND
2(b) ABOVE, NO REPRESENTATIONS OR WARRANTIES, OF ANY TYPE OR NATURE WHATSOEVER,
ARE OR HAVE BEEN MADE BY ANY SELLER OR ANYONE ACTING ON BEHALF OF ANY SELLER.
PARTICULARLY, WITHOUT IN ANY WAY LIMITING THE GENERALITY OF THE FOREGOING, NO
SELLER MAKES ANY WARRANTIES OR REPRESENTATIONS REGARDING: (i) THE COLLECTIBILITY
OF THE LOANS; (ii) THE FORM OR SUFFICIENCY OF THE LOAN DOCUMENTS; (iii) THE
CREDITWORTHINESS OF ANY CREDIT PARTY; (iv) THE EXISTENCE OR VALUE OF, OR THE
VALIDITY, PERFECTION OR PRIORITY OF ANY LIENS ON, ANY COLLATERAL; (v) THE
ENFORCEABILITY OF THE LOAN DOCUMENTS; (vi) THE COMPLIANCE OF ANY PORTION OF THE
LOAN DOCUMENTS; OR (vii) ANY AND ALL APPLICABLE FEDERAL, STATE AND LOCAL LAWS,
ORDINANCES, PERMITS, RULES, REGULATIONS OR REQUIREMENTS, INCLUDING BUT NOT
LIMITED TO ENVIRONMENTAL LAWS. EXCEPT AS SET FORTH IN THIS AGREEMENT, THIS
AGREEMENT IS WITHOUT RECOURSE TO SELLERS.

(d) All representations, warranties, covenants and agreements made by Sellers
herein shall survive the Closing Date.

 

-4-



--------------------------------------------------------------------------------

3. Purchasers’ Representations, Warranties and Covenants. Each Purchaser, as of
the date hereof, hereby

(a) represents and warrants to Sellers that (i) such Purchaser has full power
and authority, and has taken all actions necessary for such Purchaser, to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby, (ii) it is sophisticated with respect to decisions to
acquire assets of the type represented by the Sellers’ interest in the Loans,
the Commitments and Loan Documents assigned to it pursuant to the Assignment and
either such Purchaser or the Person exercising discretion in making the decision
for such assignment is experienced in acquiring assets of such type, and
confirms that it has received such documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Agreement and the Assignment and (iii) by executing and delivering this
Agreement and the Assignment, the Person executing and delivering this Agreement
and the Assignment on behalf of such Purchaser is an authorized signer for
Purchaser and is authorized to execute and deliver this Agreement and the
Assignment, and upon such execution and delivery, this Agreement and the
Assignment are the legal, valid and binding obligations of such Purchaser
enforceable against such Purchaser in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency or other similar laws of
general applicability affecting the enforcement of creditors’ rights generally
and by equity;

(b) shall perform in accordance with their terms all obligations that, by the
terms of the Loan Documents, are required to be performed by it as a Lender;

(c) confirms it has received such documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Agreement and the Assignment and shall continue to make its own credit decisions
in taking or not taking any action under any Loan Document independently and
without reliance upon any Seller, any L/C Issuer, any Lender or any other
Indemnitee and based on such documents and information as it shall deem
appropriate at the time;

(d) acknowledges and agrees that the Sellers and their respective Affiliates may
have acquired material non-public information with respect to the Credit
Parties, which such Purchaser agrees need not be provided to it and covenants
not to sue any Seller in connection therewith; and

(e) specifies as its applicable lending offices (and addresses for notices) the
offices at the addresses set forth beneath its name on the signature pages of
the Assignment.

4. Prior Inspection and Due Diligence by Purchasers.

EACH PURCHASER CONFIRMS AND ACKNOWLEDGES THAT SUCH PURCHASER HAS BEEN GIVEN AN
OPPORTUNITY TO MAKE SUCH INQUIRIES, INSPECTIONS, REVIEWS OR OTHER INVESTIGATIONS
THAT PURCHASER DEEMS NECESSARY AND APPROPRIATE TO VALUE THE LOAN DOCUMENTS. EACH
PURCHASER IS RELYING ENTIRELY ON SUCH PURCHASER’S OWN INSPECTION AND EVALUATION
OF THE LOAN DOCUMENTS AND IS NOT RELYING ON ANY REPRESENTATION, WARRANTY,
ASSURANCE OR STATEMENT OF ANY KIND MADE BY ANY SELLER OR ANY AGENT OF ANY
SELLER, EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES OF SELLERS CONTAINED IN
SECTION 2 ABOVE.

 

-5-



--------------------------------------------------------------------------------

5. Conditions to Closing. The closing of the sale of the Loans and Commitments
by Sellers to Purchasers shall take place no later than October 3, 2014 (the
date of such sale, the “Closing Date”) at the offices of GE Capital’s counsel,
King & Spalding LLP, 1185 Avenue of the Americas, New York, New York 10036,
commencing at 10:00 a.m. local time on such date. On the Closing Date,

(a) (i) all of the Purchasers’ representations and warranties in Section 3 above
shall be true and correct in all material respects as of the Closing Date,
(ii) each Purchaser, at such Purchaser’s sole cost and expense, shall deliver or
cause to be delivered to GE Capital the Assignment, duly executed by such
Purchaser and the Purchasers shall have delivered the Purchase Price pursuant to
Section 1 above (for distribution to the Sellers in accordance with their
respective pro rata shares of the Loans and Commitments), (iii) the Purchasers,
at their sole cost and expense, shall deliver or cause to be delivered to GE
Capital the Backstop LC, and (iv) Borrower shall have paid all of Sellers’ third
party out-of-pocket expenses incurred in connection with the transaction
contemplated by this Agreement or otherwise payable under the Credit Agreement,
including, without limitation, Sellers’ attorneys’ fees; and

(b) (i) all of the Sellers’ representations and warranties in Section 2 above
shall be true and correct in all material respects as of the Closing Date, and
(ii) each Seller shall deliver or cause to be delivered to the Purchasers
(A) the Assignment executed by such Seller, (B) any Notes held by it evidencing
at least in part such Seller’s interest in the Loan Documents (or, if
applicable, an affidavit of loss or similar affidavit therefor), and (C) all
collateral securing the Loans and Commitments in which Sellers have perfected a
security interest by way of possession of such collateral, including, without
limitation, any stock certificates and promissory notes;

(c) GE Capital shall deliver to Cantor Fitzgerald Securities (the “Successor
Agent”) originals of the Loan Documents to the extent original copies exist and
are in its possession or control, and all collateral securing the Loans and
Commitments in which GE Capital, as Agent, has a perfected security interest by
way of possession of such collateral, including, without limitation, any stock
certificates and promissory notes;

(d) GE Capital shall receive a duly executed copy of that certain Agency
Transfer Agreement, dated as of the date hereof (the “Agency Transfer
Agreement”), by and among GE Capital, the Lenders signatory thereto, the
Successor Agent, the Borrower, and the other Persons party thereto that are
designated as “Credit Party” on the signature pages thereto, in form and
substance satisfactory to GE Capital; and

(e) all documents necessary to effectuate a transfer to the Purchasers of
Sellers’ rights and obligations under any Control Agreements shall have been
duly executed by the parties thereto.

 

-6-



--------------------------------------------------------------------------------

6. Additional Agreements.

(a) Notwithstanding anything herein to the contrary, if at any time on or after
the Closing Date, all or any portion of the Purchase Price paid to Sellers is
voided or rescinded or must otherwise be returned by any Seller upon the
Borrower’s or any other Credit Party’s insolvency, bankruptcy, reorganization or
otherwise, all as though such payment had not been made, the obligation to pay
such amount so voided, rescinded or returned, shall be reinstated.

(b) The Borrower hereby agrees that each of the Continuing L/Cs shall expire on
its current expiration date without giving effect to any evergreen provisions
set forth therein. Within thirty (30) days following the cancellation or
expiration of the Continuing L/Cs, the Purchasers shall be entitled to reduce
the face amount of the Backstop LC in an amount equal to 100% of cancelled or
expired Continuing L/C; provided that at no time shall the face amount of the
Backstop LC be less than 105% of the face amount of the outstanding Continuing
L/Cs.

(c) The parties hereto hereby acknowledge and agree that the terms and
provisions of Section 8.8 (Expenses; Indemnities; Withholding), Section 9.5
(Costs and Expenses) and Section 9.6 (Indemnity) of the Credit Agreement (as in
effect on the Closing Date) shall continue to survive for the benefit of Sellers
and their respective Related Persons with respect to all matters arising out of
or in connection with the Credit Agreement and the other Loan Documents prior to
the Closing Date.

(d) The Company hereby agrees that the outstanding principal amounts of the
outstanding Term Loan and Revolving Loans and the principal amount of the
Revolving Loan Commitments as of the Closing Date are accurately stated in the
Assignment Agreement.

(e) The Company hereby agrees that except for the unused Revolving Loan
Commitments and the indemnifications obligations of the Sellers set forth in the
Loan Documents, there are no outstanding funding obligations of any kind
(whether fixed, contingent, conditional, or otherwise) in respect of the Loans,
the Commitments or the Loan Documents (including any obligation to make advances
or to purchase participations in letters of credit or loans under any Loan
Documents or any obligation relating to any currency or interest rate swap,
hedge, or similar arrangement) that any Seller or any Purchaser is or shall be
required to pay or otherwise perform.

(f) The Company hereby agrees that Exhibit A sets forth each of the material
agreements or documents (other than the Fee Letter) entered into between GE
Capital or any Seller on the one hand and any Credit Party on the other hand
relating to the Loans

(g) Promptly after the Closing Date, each Seller agrees to deliver to the
Purchasers originals of the Loan Documents (including any original Notes) to the
extent in such Seller’s possession or control.

 

-7-



--------------------------------------------------------------------------------

7. Miscellaneous.

(a) This Agreement shall be binding upon and inure to the benefit of each party
hereto and each of their respective permitted successors and assigns, and
nothing in this Agreement is intended to confer upon any other person, whether
or not named herein, any rights or remedies of any nature whatsoever under or by
reason of this Agreement, provided, that the Purchasers may not assign their
interests in this Agreement without the prior written consent of Sellers.

(b) This Agreement cannot be changed or terminated orally; this Agreement may
not be amended except by an instrument in writing signed by the parties hereto.
All prior agreements, understandings, representations, warranties and
negotiations, if any, are merged into this Agreement, and this Agreement,
together with the Assignment and any other documents executed in connection
herewith, are the entire agreement among the parties hereto relating to the
subject matter hereof.

(c) The recitals to this Agreement are an integral part of this Agreement and
are incorporated herein as a part of this Agreement.

(d) If any provision of this Agreement is held to be unenforceable, in whole or
in part, such holding will not affect the validity of the other provisions of
this Agreement.

(e) Headings used herein are inserted for convenience of reference only and are
not intended to be part of or to affect the meaning or interpretation of this
Agreement.

(f) The parties hereto hereby agree to execute and deliver all such documents
and instruments and do all such other reasonable acts and things as may be
necessary and appropriate to carry out the provisions of this Agreement.

(g) All notices given under this Agreement shall be the same as set forth in the
Loan Documents.

(h) In consideration for Sellers’ agreements hereunder, and except for Sellers’
obligations hereunder, the Purchasers, Standard General and each of the Credit
Parties, on behalf of themselves and their respective successors, assigns, and
affiliates, and any person claiming through them, hereby release and discharge
Sellers (in their individual capacities, as Lenders, as L/C Issuers, as
applicable, and, in the case of GE Capital, also in its capacity as Agent and
DACA Agent (as defined in the Agency Transfer Agreement)) and their respective
predecessors, successors, assigns and Affiliates, and their respective
directors, officers, shareholders, members, agents, employees, representatives,
affiliates, subsidiaries, and attorneys (collectively, the “Releasees”) of and
from, and hereby waive and covenant not to bring any action against the
Releasees regarding, any and all claims, rights, actions, demands, injuries,
damages, compensation, or causes of action of every kind and nature, whether
foreseen or unforeseen, contingent or actual, liquidated or unliquidated, known
or unknown, whether in tort or contract, which the Purchasers, Standard General
or any of the Credit Parties have against any of the Releasees, or which might
or could arise under state, federal, or local law, including

 

-8-



--------------------------------------------------------------------------------

common law, from the beginning of the world up to and including the date hereof
(the “Claims”). Each of the Credit Parties, on behalf of itself and its
respective successors, assigns, and affiliates, and any person claiming through
them, hereby release and discharge each of Standard General and the Purchasers
(in their individual capacities, as Lenders or as L/C Issuers, as applicable)
and their respective predecessors, successors, assigns and Affiliates, and their
respective directors, officers, shareholders, members, agents, employees,
representatives, affiliates, subsidiaries, and attorneys (collectively, the
“Purchaser Releasees”) of and from, and hereby waive and covenant not to bring
any action against the Purchaser Releasees regarding any Claims arising out of
or in connection with any action taken or omitted to be taken by GE Capital, the
Purchaser Releasees or any Seller under or in connection with any of the Loan
Documents prior to the date of this Agreement (the “Released Claims”). As a
consequence of this paragraph and for the purpose of implementing a general,
full and complete release and discharge of the Releasees and, solely with
respect to the Credit Parties, the Purchaser Releasees of the Released Claims,
the Purchasers, Standard General and the Credit Parties expressly acknowledge
that the Claims and the Released Claims are intended to include, without
limitation, Claims and Released Claims of which they are unaware or do not
expect to exist in their favor, and that this release contemplates the release
and discharge of any and all of the Claims and Released Claims. The Purchasers,
Standard General and the Credit Parties acknowledge and agree that the
possibility that unknown Claims and Released Claims may exist, being known and
understood by them, has been explicitly considered and taken into account in
their execution hereof, for the purpose of implementing a full and complete
release and discharge of the Releasees and, solely with respect to the Credit
Parties, the Purchaser Releasees. The Credit Parties acknowledge and agree that
Standard General and the Purchasers and their respective Affiliates are third
party beneficiaries of the release provided to the Releasees under this
Section 7(h).

(i) Each Seller acknowledges that: (i) its sale of its interest in the Loans and
Commitments, the Loan Documents and the other rights transferred hereby to the
Purchasers is irrevocable; (ii) such Seller shall have no recourse to the Loans
and Commitments, Loan Documents or the other rights transferred hereby except
for contingent indemnification obligations for matters arising prior to the
effectiveness of this Agreement; and (iii) such Seller shall have no recourse to
any Purchaser, except for (x) such Purchaser’s breaches of its representations,
warranties or covenants and (y) such Purchaser’s indemnities, in each case as
expressly stated in this Agreement. Each Purchaser acknowledges that: (i) its
acquisition of the interest in the Loans and Commitments, the Loan Documents and
the other rights transferred hereby by the Seller is irrevocable and (ii) such
Purchaser shall have no recourse to any Seller, except for (x) such Seller’s
breaches of its representations, warranties or covenants and (y) such Seller’s
indemnities, in each case as expressly stated in this Agreement.

(j) The Purchasers and each Credit Party shall indemnify and hold harmless each
Seller, GE Capital in its role as DACA Agent, and their affiliates and their
respective officers, directors, employees, attorneys, agents and representatives
(each, a “Seller Indemnified Person”), from and against any and all suits,
actions, proceedings, claims, damages, losses, liabilities and expenses
(including, without limitation, any and

 

-9-



--------------------------------------------------------------------------------

all sales, use and transfer taxes, and reasonable attorneys’ fees and
disbursements and other costs of investigation or defense, including those
incurred upon any appeal) that may be instituted or asserted by the Purchasers,
any Credit Party, any affiliate thereof or any third party against or incurred
by any such Seller Indemnified Person in connection with or arising out of this
Agreement or the Agency Transfer Agreement; provided, that (x) none of the
Purchasers or any Credit Party shall be liable for any indemnification to any
Seller Indemnified Person to the extent that any such suit, action, proceeding,
claim, damage, loss, liability or expense results from that Seller Indemnified
Person’s gross negligence or willful misconduct as finally determined by a court
of competent jurisdiction, and (y) no Purchaser shall be liable for any
indemnification to any Seller Indemnified Person to the extent that any such
suit, action, proceeding, claim, damage, loss, liability or expense results from
any action taken or omitted to be taken by GE Capital, any Seller or any Seller
Indemnified Person prior to the date of this Agreement.

(k) Each Seller, severally, but not jointly, shall indemnify and hold harmless
each Purchaser and its affiliates and their respective officers, directors,
employees, attorneys, agents and representatives (each, a “Purchaser Indemnified
Person”), from and against any and all suits, actions, proceedings, claims,
damages, losses, liabilities and expenses (including, without limitation, any
and all sales, use and transfer taxes, and reasonable attorneys’ fees and
disbursements and other costs of investigation or defense, including those
incurred upon any appeal) that may be instituted or asserted by any Seller, any
affiliate thereof or any third party against or incurred by any such Purchaser
Indemnified Person as a result of, or arising out of a breach of, any of such
Seller’s representations, warranties, covenants or agreements in this Agreement.

(l) Borrower and the other Credit Parties hereby ratify, confirm and
acknowledge: (i) the validity and binding nature, both at the time of delivery
and on the Closing Date, of the Loan Documents, all of Borrower’s and the other
Credit Parties’ obligations thereunder, and all rights and remedies of the
Purchasers thereunder as successors to Sellers; and (ii) the obligations,
indebtedness, and liabilities of Borrower and the other Credit Parties under the
Loan Documents and that all sums advanced thereunder are duly and properly
secured for the full extent thereof as provided in the Loan Documents, without
known defense, offset, claim, or counterclaim of any kind whatsoever.

(m) THIS AGREEMENT SHALL BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL
LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THAT
WOULD REQUIRE THE APPLICATION OF THE LAW OF ANY STATE OTHER THAN THE STATE OF
NEW YORK. THE CREDIT PARTIES HEREBY CONSENT TO THE JURISDICTION OF ANY STATE OR
FEDERAL COURT LOCATED WITHIN NEW YORK AND IRREVOCABLY AGREE THAT ALL ACTIONS OR
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE LOAN DOCUMENTS
SHALL BE LITIGATED IN SUCH COURTS. THE CREDIT PARTIES EXPRESSLY SUBMIT AND
CONSENT TO THE JURISDICTION OF THE AFORESAID COURTS AND WAIVE ANY DEFENSE OF
FORUM NON CONVENIENS.

 

-10-



--------------------------------------------------------------------------------

(n) EACH OF THE PARTIES HERETO UNCONDITIONALLY WAIVES ITS RIGHTS TO A JURY TRIAL
OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT
AND/OR THE RELATIONSHIP THAT IS BEING ESTABLISHED BETWEEN THE PARTIES PURSUANT
HERETO. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND
ALL DISPUTES THAT MAY BE FILED IN ANY COURT. THIS WAIVER IS IRREVOCABLE MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING. IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

(o) This Agreement may be executed in any number of counterparts, by original,
PDF, or facsimile signature, each of which when executed and delivered shall be
deemed an original, and such counterparts together shall constitute one
instrument.

[Remainder of page intentionally left blank. Signature page follows.]

 

-11-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 

GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation, as a Seller By:  

/s/ Charles D. Chiodo

Name: Charles D. Chiodo Title: Duly Authorized Signatory SIEMENS FINANCIAL
SERVICES, INC., as a Seller By:  

/s/ James Tregillies

Name: James Tregillies Title: Vice President By:  

/s/ Jeff Berger

Name: Jeff Berger Title: VP, Head of Business Admin STATE OF CALIFORNIA PUBLIC
EMPLOYEES’ RETIREMENT SYSTEM, as a Seller By:  

/s/ Michael Claybar

Name: Michael Claybar Title: Portfolio Manager ALLY BANK, as a Seller By:  

/s/ Michael Malcangi

Name: Michael Malcangi

Title: Director

            Ally Corporate Finance

CIT FINANCE LLC, as a Seller By:  

/s/ Renee M. Singer

Name: Renee M. Singer Title: Managing Director

 

[Signature Page to GE Loan Sale Agreement]



--------------------------------------------------------------------------------

RBS BUSINESS CAPITAL, a division of RBS Asset Finance, Inc., as a Seller By:  

/s/ James M. Ray

Name: James M. Ray Title: Senior Vice President GENERAL RETAIL HOLDINGS L.P., a
Cayman limited partnership, as Purchaser By:  

/s/ Joseph Mause

Name: Joseph Mause Title: Chief Financial Officer GENERAL RETAIL FUNDING LLC, a
Delaware limited liability company, as Purchaser By:  

/s/ Joseph Mause

Name: Joseph Mause Title: Chief Financial Officer

 

[Signature Page to GE Loan Sale Agreement]



--------------------------------------------------------------------------------

Solely with respect to Section 7(h) hereof: STANDARD GENERAL MASTER FUND L.P.
By:  

/s/ Joseph Mause

Name: Joseph Mause Title: Chief Financial Officer of its Investment Manager
STANDARD GENERAL OC MASTER FUND L.P. By:  

/s/ Joseph Mause

Name: Joseph Mause Title: Chief Financial Officer of its Investment Manager P
STANDARD GENERAL LTD. By:  

/s/ Joseph Mause

Name: Joseph Mause Title: Chief Financial Officer of its Investment Manager
STANDARD GENERAL FOCUS FUND L.P. By:  

/s/ Joseph Mause

Name: Joseph Mause Title: Chief Financial Officer of its Investment Manager

 

[Signature Page to GE Loan Sale Agreement]



--------------------------------------------------------------------------------

AGREED TO AND ACKNOWLEDGED BY:

 

RADIOSHACK CORPORATION, a Delaware corporation, as Borrower     RADIOSHACK
CUSTOMER SERVICE LLC, a Virginia limited liability company, as a Credit Party
By:  

/s/ Joseph Magnacca

    By:  

/s/ Joel H. Tiede

Name: Joseph Magnacca     Name: Joel H. Tiede Title: Chief Executive Officer    
Title: President SCK, INC., a Delaware corporation, as a Credit Party     TANDY
FINANCE CORPORATION, a Delaware corporation, as a Credit Party By:  

/s/ Robert C. Donahoo

    By:  

/s/ Robert C. Donahoo

Name: Robert C. Donahoo     Name: Robert C. Donahoo Title: President and
Secretary     Title: President and Secretary

RADIOSHACK GLOBAL SOURCING LIMITED
PARTNERSHIP, a Nevada limited partnership, as a Credit Party

By: RadioShack Corporation, its General Partner

   

TE ELECTRONICS LP, a Delaware limited partnership, as a Credit Party

By: RadioShack Corporation, its General Partner

By:  

/s/ Joseph Magnacca

    By:  

/s/ Joseph Magnacca

Name: Joseph Magnacca     Name: Joseph Magnacca Title: Chief Executive Officer  
  Title: Chief Executive Officer

IGNITION L.P., a Texas limited liability company, as a Credit Party

By: RadioShack Corporation, its General Partner

    TRS QUALITY, INC., a Delaware corporation, as a Credit Party By:  

/s/ Joseph Magnacca

    By:  

/s/ Joel H. Tiede

Name: Joseph Magnacca     Name: Joel H. Tiede Title: Chief Executive Officer    
Title: President RADIOSHACK GLOBAL SOURCING CORPORATION, a Nevada corporation,
as a Credit Party     MERCHANDISING SUPPORT SERVICES, INC., a Nevada
corporation, as a Credit Party By:  

/s/ Robert C. Donahoo

    By:  

/s/ William R. Russum

Name: Robert C. Donahoo     Name: William R. Russum Title: President and
Secretary     Title: President

 

[SIGNATURE PAGE - LOAN SALE AGREEMENT FOR RADIOSHACK ABL CREDIT FACILITY]



--------------------------------------------------------------------------------

ITC SERVICES, INC., a Texas corporation, as a Credit Party     TANDY
INTERNATIONAL CORPORATION, a Nevada corporation, as a Credit Party By:  

/s/ Robert C. Donahoo

    By:  

/s/ Robert C. Donahoo

Name: Robert C. Donahoo     Name: Robert C. Donahoo Title: President and
Secretary     Title: President and Secretary TANDY HOLDINGS, INC., a Nevada
corporation, as a Credit Party     RADIOSHACK GLOBAL SOURCING, INC., a Nevada
corporation, as a Credit Party By:  

/s/ Robert C. Donahoo

    By:  

/s/ Robert C. Donahoo

Name: Robert C. Donahoo     Name: Robert C. Donahoo Title: President and
Secretary     Title: President and Secretary

 

[SIGNATURE PAGE - LOAN SALE AGREEMENT FOR RADIOSHACK ABL CREDIT FACILITY]